DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to papers filed 12/20/2021.
Claims 1, 4-5, 7-8 have been amended. Claims 9-10 have been newly added and no claims have been newly canceled.

	Claims 1-10 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendments. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Birch et al (US 2016/0083690) in view of Yuan et al (Biochemical Engineering Journal 2017-newly cited).
Amended claim 1 is drawn to a method of controlling the growth of cells and aggregates thereof comprising: a. seeding a vertical-wheel bioreactor with anchorage dependent cells, b. operating the bioreactor such as the cells form aggregates that will continue to grow in size and increase the total number of cells in the bioreactor, c. dissociating the cell aggregates within the same bioreactor and d. repeating processes 
Amended claim 5 is drawn to a method of controlling the growth of cells and aggregates thereof comprising: a. seeding a vertical-wheel bioreactor with anchorage dependent cells as suspended single cells, along with microcarriers, b. operating the bioreactor such as the cells first attach to the surface of microcarriers before cell-to-cell attachment leads to formation of aggregates comprised of both cells and microcarriers, c. dissociating the aggregates comprised of both cells and microcarriers within the same bioreactor and d.
Regarding claims 1 and 5, Birch teach methods of controlling the growth of cells and aggregates thereof by seeding a bioreactor with anchorage dependent cells as suspended single cells, along with microcarriers and operating the bioreactor such that the cells first attach to the surface of the microcarriers before cell-to-cell attachment leads to aggregates comprised of both cells and microcarriers, dissociating the aggregates within the same bioreactor and repeating steps b and c within the same 
Birch teach that various types of containers, bioreactors and spinners can be used to cultivate their cells, but do not specifically teach the use of a vertical-wheel bioreactor.
Yuan teach the use of a Vertical-Wheel bioreactor to enhance the therapeutic properties of aggregated cells in a scaled-up production in a closed bioreactor system (abstract, page 42). Human mesenchymal stem cells (anchorage -dependent cells) are expanded and dissociated in a microcarrier based vertical wheel bioreactor (page 44, section 3.3).
One of ordinary skill in the art would have been motivated to use a vertical wheel bioreactor in the method of Birch because Yuan teach that such a bioreactor allows for enhancement of therapeutic properties of the aggregated cells and Birch suggests that their cells can be used to treat patients (page 5 para 80). One of ordinary skill in the art would have had a reasonable expectation of success because Birch teach that various bioreactor types can be used in their method.
Regarding claims 2 and 6, Birch teach wherein the cells include embryonic stem cells (pluripotent stem cells), mesenchymal stem cells and human primary cells (page 25, Para 532, page 2 para 26, page 10 para 242, page 18, para 403, 407).
Regarding claims 3 and 7, Birch teach wherein dissociating the cell aggregates can be accomplished using either a dissociation medium containing proteolytic enzymes or chemical reagents, mechanical agitation or combinations thereof (page 10 para 235, page 14 para 336).
Regarding claims 4 and 8, Birch teach wherein the timing of the dissociation is dictated by cell aggregates reaching a predetermined threshold size and shape, or range of sizes (dissociation by sieving through a suitable sieve size, such as 100 microns or 500 microns-page 14 para 336 or wherein the clump size is about 50 to 100 cells-page 19 para 429, spherical shape-page 3 para 39, page 12 para 294-296).
Therefore the combined teachings of Birch et al and Yuan et al render obvious Applicant’s invention as claimed.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Birch et al (US 2016/0083690) in view of Yuan et al (Biochemical Engineering Journal 2017-newly cited) as applied to claims 1-8 above, and further in view of Timmins et al (WO 2017/127921-newly cited).
Regarding claims 9-10, The combined teachings of Birch and Yuan render obvious Applicant’s claims as described above, but do not specifically described removing the growth medium from the bioreactor prior to adding a dissociation medium.

One of ordinary skill in the art would have been motivated to remove the growth medium from the vertical wheel bioreactor in the modified method of Birch prior to adding the dissociation reagent because Timmins suggest that this will allow for the removal of agents that may inhibit the dissociation reagent. Agitating the cell aggregates allows for the cells to dissociate and thus it would be obvious to stop the agitation (allowing the cell aggregates to sink the bottom of the bioreactor) when the exchange of medias is occurring and restart the agitation when the exchange is complete to avoid losing cells during the removal of the growth medium. One of ordinary skill in the art would have had a reasonable expectation of success because Timmins suggest that vertical wheel bioreactors are suitable for use with this process, Birch indicate that various agitating bioreactors are suitable for use in their method and Yuan indicate that vertical wheel bioreactors are advantageous for the culture and dissociation of cell aggregates.
Therefore, the combined teachings of Birch et al, Yuan et al and Timmins et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because they do not apply to the new grounds of rejection above.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632